8, 21-31Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status
Claims 1-2, 6-8, 21-30 have been examined. Claims 1, 21, 26 has been amended. Claims 3-5, 9-20 have been previously canceled.  Claim 31 has been added. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US. 20100222646 hereinafter Rao) in view of Iliff (US. 20020068857A1) and further in view of Reiner (US. 20080294507A1)

With respect to claim 1, Rao teaches a health information analysis system comprising: 
a processor (‘646; Para 0019); and 
a non-transitory, computer-readable storage medium in operable communication with the processor (‘646; Para 0019), wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: 
receive health information comprising at least one physical characteristic, a medical history, and at least one symptom associated with a patient (‘646; Para 0031-0032: identifying asymptomatic individuals at high risk of developing coronary artery disease; Para 0045; electrocardiography (ECG) is the procedure of first choice in patients presenting with chest pain, dizziness or syncope—symptoms that may be predictive of sudden death or myocardial infarction;  Para 0051: information about the patient comes a wide variety of different sources, including patient clinical history, waveform data such as ECG, imaging data, blood tests, etc.), 
analyze the health information using a plurality of assessment rules to generate a medical assessment based on the health information, the medical assessment comprising a medical diagnosis, (‘646; Para 0016: ; Para 0027:  information relating to the disease interest including standard procedures, established guidelines for treatment, standardized tests for assessment and diagnosis, etc.; Para 0029: performing sensitivity analysis to determine what factors are the greatest risk to a patient; Para 0032: asymptomatic patients are assessed for risk for coronary heart disease on the basis of risk factors; Para 0044: coronary heart disease system used to assist in diagnosis of the patient with CHD for exhibiting some symptoms);
wherein the analyzing further comprises: 
determining, based on the health information, one or more possible diagnoses (‘646; Para 0016: Within each specific diagnostic test, the system will assist in automatically extracting information resulting in potential improvements to workflow as well as providing a powerful “second reader” in the evaluation of the results. Following evaluation, the system will also provide suggested therapies and follow-ups based on clinical guidelines): 
determining, based on the medical history, at least one diagnosis from the one or more possible diagnoses and at least one treatment (‘646; Para 0018: In the case of people with known or suspected coronary heart disease, the role of a computer-aided coronary heart disease screening system is slightly different. First, such a system could aid in the assessment and diagnosis of the disease by the physician. Next, the system could help a cardiologist assess the severity of the disease, and help identify potential therapies. Finally, the system could assist with assessing the progression or regression of the disease either over time or in response to therapy.) 
scoring the at least one diagnosis and the at least one treatment based on historical information (‘646; Para 0033: An assessment module 202-1 receives the test and populates a plurality of data fields within the test with information retrieved from the structured database 204 and calculates the risk for the patient (step 306). Depending on the risk assessment or score, the patient is categorized as being a low risk (step 308), intermediate risk (310) or high risk (step 312).): wherein the historical information comprises user generated feedback associated with a plurality of historical patients (‘646; Para 0043: By tracking a patient over time (step 318), the system could automatically assess whether the patient is achieving the desired goals for risk reduction, and whether changes need to be implemented either in the therapy or implementation. The effects of specific diet changes, exercise, or cholesterol-lowering drugs, for example, can be feedback into the system to redesign therapies and create new recommendations for individual patients. Conventionally, tracking patients require manual monitoring of patient information, and comparing against established standards. These manual monitoring techniques have resulted in inconsistent management of cardiovascular risk.); and 
ILiff teaches 
generating the medical diagnosis based on the scoring, wherein the medical diagnosis identifies at least one of a disease, an ailment, an injury, a physical condition, and a mental condition (‘857; Para 0056: many words for the general concept of someone being sick. A patient may be said to have an abnormality, affliction, ailment, anomaly, cause, complaint, condition, disease, disorder, illness, indisposition, infirmity, malady, problem, or sickness;  Para 0184 Once it has a list of candidate diseases, the system's job is to process these diseases, typically by asking questions and accumulating diagnostic scores for each disease until some specified system goal is reached); Para 0194: after the system establishes a new symptom value, it updates the scores of all candidate diseases. Depending on the description of each disease, scoring can consist of simply adding the weight corresponding to the new current symptom value, or it can involve adding special synergy weights based on the values of other symptoms, or on the timing of symptoms. Scoring can also include establishing probabilities of diagnosis, which typically depend on the existence of several symptom values, sometimes in a defined time order. Finally, scoring includes evaluating the scores of diseases against various thresholds. Depending on the system goals, a disease may be placed into a special category based on its score)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate patient data mining for cardiology screening as taught by RAO (‘646, Abstract) with the technique of providing a method of diagnosing diseases that works by arranging diseases, symptoms, and questions into a set of related disease, symptom, and question structures of ILiff and the motivation is to generate a medical diagnosis based on the scoring 

Reiner teaches 
receive feedback associated with the medical diagnostic, wherein the feedback comprises :user input relating to a medical professional associated with the patient (‘507; Abstract: The QA score provides a combined subjective and objective feedback system that includes performance evaluations from other users, including radiologists, technologists and patients; Para 0021: feedback provided to the patient and specialists, such as the radiologist; participation in data collection and analysis, including outcomes analysis, reporting, and/or diagnostic accuracy; education and training, including imaging services and new technologies; peer review, including discretionary assessment of clinical performance as it relates to imaging services and patient diagnosis/treatment), and 
user input indicating a measure of at least one of accuracy and completeness of the medical assessment (‘507; Para 0021: clinical performance metrics may be calculated by the program based on predefined parameters, including completeness of data input, such as clinical history, laboratory data, physical exam findings; exam appropriateness, such as using defined appropriateness criteria; utilization patterns, including economic outcomes, clinical outcomes, and/or medico-legal outcomes; a patient safety profile, such as requested use of ionizing radiation, contrast, invasive procedures….participation in data collection and analysis, including outcomes analysis, reporting, and/or diagnostic accuracy; education and training, including imaging services and new technologies; peer review); 
update the historical information and the plurality of assessment rules based on the feedback (‘507; Para 0041: the present invention and the information systems allows the QA scorecard system 100 to update information that is stored on the information systems) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate patient data mining for cardiology screening as taught by RAO (‘646, Abstract)/ILiff with the technique of providing feedback system of Reiner and the motivation is analyze the health information using a plurality of assessment rules to generate a medical assessment.

Claims 21, 26, and 31 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the system of claim 1, Rao discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to generate an updated medical assessment responsive to updating the plurality of assessment rules based on the feedback (‘646; Paras 0021-0022). 

Claims 22 and 27 are rejected as the same reason with claim 2. 

With respect to claim 6, the combined art teaches the system of claim 1, Rao discloses wherein at least a portion of the plurality of assessment rules comprises rules from a third-party source (‘646; Para 0016). 
Claims 23 and 28 are rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the system of claim 1, Reiner discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: present at least a portion of the health information as a plurality of display elements on a graphical user interface, and highlight each of the plurality of display elements that were major factors in generating the medical assessment (‘507; Paras 0108).  


	
With respect to claim 8, the combined art teaches the system of claim 1, Reiner discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: present at least a portion of the health information as a plurality of display elements on a graphical user interface, and highlight each of the plurality of display elements associated with health information having a value over a predetermined threshold value (‘507; Paras 0096, 0112).  

Claims 25 and 30 are rejected as the same reason with claim 7. 

Response to Arguments 
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
In the Remark filed 01/10/2022, the Applicant argued that Rao does not disclose the scoring is based on historical information, wherein historical information comprises user generated feedback associated with a plurality of historical patients. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Rao discloses by tracking a patient over time, the system could automatically assess whether the patient is achieving the desired goals for risk reduction, and whether changes need to be implemented either in the therapy or implementation. The effects of specific diet changes, exercise, or cholesterol-lowering drugs, for example, can be feedback into the system to redesign therapies and create new recommendations for individual patients. Conventionally, tracking patients require manual monitoring of patient information, and comparing against established standards. These manual monitoring techniques have resulted in inconsistent management of cardiovascular risk (‘646; Para 0043). 
Given broadest reason of interpretation, it is submitted that feedback of the historical information (i.e. diet, exercise, cholesterol, etc..) as taught by Rao is in a form as described in the invention.
Therefore, the Examiner maintains rejection of all claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686